                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

ROLLING MEADOW RANCH, INC., a                                  Case No. 8:19-cv-00039
Florida Corporation,

                    Plaintiff,
                                                              PROTECTIVE ORDER
       v.

PRO AG MANAGEMENT, a Colorado
Partnership,

                    Defendant.


       This matter is before the Court on the parties’ joint request for entry of a Protective Order,

(Filing No. 38). The motion is granted. Accordingly,

       1)      Definitions. As used in this Order:

               a.       Action refers to the above-captioned litigation.

               b.       Discovery Material includes all information exchanged between the parties,
                        whether gathered through informal requests or communications between the
                        parties or their counsel, or gathered through formal discovery conducted
                        pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
                        information within documents, depositions, deposition exhibits, and other
                        written, recorded, computerized, electronic or graphic matter, copies, and
                        excerpts or summaries of documents disclosed as required under Rule 26(a).

               c.       A Producing Party is a party to this litigation, or a non-party either acting
                        on a party’s behalf or responding to discovery pursuant to a Rule 45
                        subpoena, that produces Discovery Material in this Action.

               d.       A Receiving Party is a party to this litigation that receives Discovery
                        Material from a Producing Party in this Action.

       2)      Confidential Discovery Material. This Protective Order applies to all confidential

Discovery Material produced or obtained in this case. For the purposes of this Protective Order,

confidential Discovery Material shall include:

               a.       Commercial information relating to any party’s business including, but not
                        limited to, tax data, financial information, financial or business plans or
                    projections, proposed strategic transactions or other business combinations,
                    internal audit practices, procedures, and outcomes, trade secrets or other
                    commercially sensitive business or technical information, proprietary
                    business and marketing plans and strategies, studies or analyses by internal
                    or outside experts, competitive analyses, customer or prospective customer
                    lists and information, profit/loss information, product or service pricing or
                    billing agreements or guidelines, and/or confidential project-related
                    information;

             b.     Personnel data of the parties or their employees, including but not limited
                    to employment application information; the identity of and information
                    received from employment references; wage and income information;
                    benefits information; employee evaluations; medical evaluation and
                    treatment information and records; counseling or mental health records;
                    educational records; and employment counseling, discipline, or
                    performance improvement documentation;

             c.     Information concerning settlement discussions and mediation, including
                    demands or offers, arising from a dispute between a party and a non-party;

             d.     Medical or mental health information;

             e.     Records restricted or prohibited from disclosure by statute; and

             f.     Any information copied or extracted from the previously described
                    materials, including all excerpts, summaries, or compilations of this
                    information or testimony, and documentation of questioning, statements,
                    conversations, or presentations that might reveal the information contained
                    within the underlying confidential Discovery Material.

      3) Manner of Confidential Designation. A Producing Party shall affix a

“CONFIDENTIAL” designation to any confidential Discovery Material produced in this Action.

             a.     As to documentary information (defined to include paper or electronic
                    documents, but not transcripts of depositions or other pretrial or trial
                    proceedings), the Producing Party must affix the legend
                    “CONFIDENTIAL” to each page that contains protected material.

             b.     If only a portion or portions of the information on a document page qualifies
                    for protection, the Producing Party must clearly identify the protected
                    portion(s) (e.g., by using highlighting, underlining, or appropriate markings
                    in the margins).

             c.     If it is not feasible to label confidential Discovery Material as
                    “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or



                                              2
                        otherwise at the time of production that the material being produced is
                        CONFIDENTIAL.

        Counsel for a disclosing party may further designate confidential Discovery Material as

CONFIDENTIAL-ATTORNEYS’ EYES ONLY if such counsel concludes in good faith that the

material is or contains non-public information that is highly sensitive proprietary information

including, but not limited to, trade secrets, privileged information, or nonpublic technical,

financial,   personal    or    business   information.    Discovery     Material    designated    as

CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY means any document which bears the

legend CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY or, if it is not feasible to label the

Discovery Material, which the producing party indicates via cover letter or otherwise at the time

of production as CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY.

        4)     Timing of Confidential Designation.

               a.       Except as otherwise stipulated or ordered, or where discovery is made
                        available for inspection before it is formally disclosed, Discovery Material
                        that qualifies for protection under this Order must be clearly so designated
                        before the material is disclosed or produced.

               b.       If the Producing Party responds to discovery by making Discovery Material
                        available for inspection, the Producing Party need not affix confidential
                        designations until after the Receiving Party has selected the material it
                        wants to receive. During the inspection and before the designation, all
                        material made available for inspection is deemed “CONFIDENTIAL.”
                        After the Receiving Party has identified the Discovery Material it wants
                        produced, the Producing Party must determine which materials, or portions
                        thereof, qualify for protection under this Order, and designate the materials
                        as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS’ EYES
                        ONLY as required under this order.

        5)     Qualified Recipients. For the purposes of this Protective Order, the persons

authorized to receive confidential Discovery Material (hereinafter “Qualified Recipient”) are:

        For information designated as CONFIDENTIAL:




                                                  3
          a.   The Parties, including any members, council members, officers, board
               members, directors, employees, or other legal representatives of the parties;

          b.   Legal counsel representing the parties, and members of the paralegal,
               secretarial, or clerical staff who are employed by, retained by, or assisting
               such counsel; including vendors who are retained to copy documents or
               electronic files, provide technical, litigation support, or mock trial services,
               or provide messenger or other administrative support services;

          c.   Any non-expert witness during any deposition or other proceeding in this
               Action, and counsel for that witness;

          d.   Potential witnesses and their counsel, but only to the extent reasonably
               related to the anticipated subject matter of the potential witness’s
               deposition, trial, or hearing testimony for this Action, so long as such
               persons agree to maintain the confidential Discovery Material in confidence
               per the terms of this Order, and provided that such persons may only be
               shown copies of confidential Discovery Material and may not retain any
               such material;

          e.   Consulting or testifying expert witnesses who will be providing
               professional opinions or assistance for this Action based upon a review of
               the CONFIDENTIAL information, and the staff and assistants employed by
               the consulting or testifying experts;

          f.   Any mediator or arbitrator retained by the parties to assist with resolving
               and/or settling the claims of this Action and members of the arbitrator’s or
               mediator’s staff and assistants;

          g.   The parties’ insurers for this Action, and their staff and assistants, members,
               officers, board members, directors or other legal representatives;

          h.   Court reporters for depositions taken in this Action, including persons
               operating video recording equipment and persons preparing transcripts of
               testimony;

          i.   The court and its staff, any court reporter or typist recording or transcribing
               hearings and testimony, and jurors; and

          j.   Any auditor or regulator of a party entitled to review the confidential
               Discovery Material due to contractual rights or obligations, or federal or
               state laws, or court orders, but solely for such contractual or legal purposes.

     For information designated as “CONFIDENTIAL INFORMATION-ATTORNEYS’

EYES ONLY”:



                                          4
              a.      Legal counsel representing the Receiving Parties, and members of the
                      paralegal, secretarial, or clerical staff who are employed by, retained by, or
                      assisting such counsel;

              b.      Consulting or testifying experts for the Receiving Party, defined to include
                      only those experts retained or employed to assist the Receiving party in
                      preparing for trial or any other proceeding in the Action and who need
                      access to the CONFIDENTIAL INFORMATION-ATTORNEYS EYES
                      ONLY information to provide such assistance, and who are not employed
                      by, or an agent or representative for, the Receiving Party, nor anticipated to
                      become an employee, agent or representative of the Receiving Party in the
                      near future;

              c.      If necessary to promote alternative dispute resolution, any mediator or
                      arbitrator (and their assistants or staff) retained by the parties who needs
                      access to the CONFIDENTIAL INFORMATION-ATTORNEYS EYES
                      ONLY information to assist the parties with resolving the claims of this
                      Action;

              d.      Court reporters for depositions taken in this Action, including persons
                      operating video recording equipment and persons preparing transcripts of
                      testimony; and

              e.      The court and its staff, any court reporter or typist recording or transcribing
                      hearings and testimony, and jurors.

       6)     Dissemination by the Receiving Party. Counsel for the Receiving Party.

Counsel for the Receiving Party shall:

              a.      Require Qualified Recipients who are non-expert witnesses or expert
                      witnesses and consultants and who receive information designated as
                      “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS’ EYES
                      ONLY to review and agree to the terms of this Protective Order and execute
                      a copy of the Agreement attached hereto as Appendix A before receiving
                      confidential Discovery Material.

              b.      Instruct witnesses, consultants, and outside counsel who assist with case
                      preparation or represent a witness that disclosure of the information
                      designated            as            “CONFIDENTIAL”                 and/or
                      CONFIDENTIAL-ATTORNEYS’ EYES ONLY is prohibited as set forth
                      herein.

              c.      Maintain a list of any confidential Discovery Material disclosed and to
                      whom, along with the executed copies of the Appendix A Agreement.




                                                 5
       The prohibition on disclosing information designated as “CONFIDENTIAL” and/or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY exists and is enforceable by the court even if the

person receiving the information fails or refuses to sign the Appendix A Agreement.

       7)      Duty as to Designations. Each Producing Party that designates information or

items as CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS’ EYES ONLY must

exercise reasonable care to limit any such designation to specific material that qualifies under the

appropriate standards, and designate only those parts of material, documents, items, or oral or

written communications that qualify, so that other portions of the material, documents, items, or

communications for which protection is not warranted are not swept unjustifiably within the ambit

of this Order. Broadly described, indiscriminate, or routinized designations are prohibited.

       8)      Limitations on Use. Confidential Discovery Material shall be used by the

Receiving Party only to prepare for and conduct proceedings herein and not for any business or

other purpose whatsoever.

       9)      Maintaining       Confidentiality.     Discovery      Material     designated       as

“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS’ EYES ONLY shall be held in

confidence by each Qualified Recipient to whom it is disclosed, shall be used only for purposes of

this action, and shall not be disclosed to any person who is not a Qualified Recipient. Each party,

each Qualified Recipient, and all counsel representing any party, shall use their best efforts to

maintain       all     information       designated       as      “CONFIDENTIAL”               and/or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY in such a manner as to prevent access, even at a

hearing or trial, by individuals who are not Qualified Recipients. Nothing herein prevents

disclosure beyond the terms of this Protective Order if the party claiming confidentiality consents

in writing to such disclosure.



                                                 6
       10)     Copies.   Discovery     Material   designated    as   “CONFIDENTIAL”         and/or

CONFIDENTIAL--ATTORNEYS’ EYES ONLY shall not be copied or otherwise reproduced by

the Receiving Party, except for transmission to Qualified Recipients, without the written

permission of the Producing Party or, in the alternative, by order of the court. However, nothing

herein shall restrict a Qualified Recipient from loading confidential documents into document

review platforms or programs for the purposes of case or trial preparation or making working

copies, abstracts, digests, and analyses of information designated as “CONFIDENTIAL” and/or

CONFIDENTIAL--ATTORNEYS’ EYES ONLY under the terms of this Protective Order.

       11)     Docket Filings. All documents of any nature including, but not limited to, briefs,

motions, memoranda, transcripts, discovery responses, evidence, and the like that are filed with

the court for any purpose and that contain Discovery Material designated as “CONFIDENTIAL”

and/or CONFIDENTIAL--ATTORNEYS’ EYES ONLY shall be provisionally filed under

restricted access with the filing party’s motion for leave to file restricted access documents. A

party seeking to file Discovery Material under restricted access must comply with the court’s rules

and electronic docketing procedures for filing such motions.

       12)     Depositions. The following procedures shall be followed at all depositions to

protect the integrity of all Discovery Material designated as “CONFIDENTIAL” and/or

CONFIDENTIAL--ATTORNEYS’ EYES ONLY:

               a.     Only Qualified Recipients may be present at a deposition in which such
                      information is disclosed or discussed.

               b.     All deposition testimony which discloses or discusses information
                      designated          as         “CONFIDENTIAL”              and/or
                      CONFIDENTIAL--ATTORNEYS’ EYES ONLY is likewise deemed
                      designated          as         “CONFIDENTIAL”              and/or
                      CONFIDENTIAL--ATTORNEYS’ EYES ONLY.




                                                  7
               c.      Information      designated       as       “CONFIDENTIAL”            and/or
                       CONFIDENTIAL--ATTORNEYS’ EYES ONLY may be used at a
                       nonparty deposition only if necessary to the testimony of the witness.

       13)     Challenges to Confidentiality Designations. A Receiving Party that questions the

Producing Party’s confidentiality designation will, as an initial step, contact the Producing Party

and confer in good faith to resolve the dispute. If the parties are unable to resolve the dispute

without court intervention, they shall schedule a conference call with the magistrate judge assigned

to the case before engaging in written motion practice. If a written motion and briefing are

necessary and the information in dispute must be reviewed by the court to resolve that motion, the

confidential information shall be filed under restricted access pursuant to the court’s electronic

docketing procedures. The party that produced the information designated as “CONFIDENTIAL”

and/or CONFIDENTIAL--ATTORNEYS’ EYES ONLY bears the burden of proving it was

properly     designated.    The      party      challenging   a     “CONFIDENTIAL”           and/or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY designation must obtain a court order before

disseminating the information to anyone other than Qualified Recipients.

       14)     Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,

Discovery Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS’

EYES ONLY may be offered and received into evidence at trial or at any hearing or oral argument.

A party agreeing to the entry of this order does not thereby waive the right to object to the

admissibility of the material in any proceeding, including trial. Any party may move the court for

an   order    that    Discovery      Material    designated    as   “CONFIDENTIAL”           and/or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY be reviewed in camera or under other conditions

to prevent unnecessary disclosure.




                                                   8
        15)     Return or Destruction of Documents. Upon final termination of this Action,

including all appeals, each party shall make reasonable efforts to destroy all Discovery Material

designated as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS’ EYES ONLY. The

destroying party shall notify the producing party when destruction under this provision is

complete. If a party is unable to destroy all Discovery Material designated as “CONFIDENTIAL”

and/or CONFIDENTIAL--ATTORNEYS’ EYES ONLY, that material shall be returned to the

Producing Party or the Producing Party’s counsel. This Protective Order shall survive the final

termination of this action, and it shall be binding on the parties and their legal counsel in the future.

        16)     Modification. This Protective Order is entered without prejudice to the right of any

party to ask the court to order additional protective provisions, or to modify, relax or rescind any

restrictions imposed by this Protective Order when convenience or necessity requires. Disclosure

other than as provided for herein shall require the prior written consent of the Producing Party, or

a supplemental Protective Order of the court.

        17)     Additional Parties to Litigation. In the event additional parties are joined in this

action, they shall not have access to Discovery Material as “CONFIDENTIAL” and/or

CONFIDENTIAL-ATTORNEYS’ EYES ONLY until the newly joined party, by its counsel, has

executed and, at the request of any party, filed with the court, its agreement to be fully bound by

this Protective Order.

        18)     Sanctions.

                a.       Any party subject to the obligations of this order who is determined by the
                         court to have violated its terms may be subject to sanctions imposed by the
                         court under Rule 37 of the Federal Rules of Civil Procedure and the court’s
                         inherent power.

                b.       Confidentiality designations that are shown to be clearly unjustified or that
                         have been made for an improper purpose (e.g., to unnecessarily prolong or
                         encumber the case development process or to impose unnecessary expenses


                                                    9
            and burdens on other parties) expose the designating party to sanctions.
            Upon discovering that information was erroneously designated as
            CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS’ EYES
            ONLY, the Producing Party shall promptly notify all other Parties of the
            improper designation

19)   Inadvertent Disclosure of Protected Discovery Material.

      a.    A Producing Party that inadvertently fails to properly designate Discovery
            Material as “CONFIDENTIAL” and/or CONFIDENTIAL-ATTORNEYS’
            EYES ONLY shall have 14 days from discovering the oversight to correct
            that failure. Such failure shall be corrected by providing written notice of
            the error to every Receiving Party.

      b.    Any Receiving Party notified that confidential Discovery Material was
            received without the appropriate confidentiality designation as authorized
            under this order shall make reasonable efforts to retrieve any such
            documents distributed to persons who are not Qualified Recipients under
            this order, and as to Qualified Recipients, shall exchange the undesignated
            or improperly designated documents with documents that include the
            correct “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS’
            EYES ONLY designation.

20)   Disclosure of Privileged or Work Product Discovery Material.

      a.    The production of attorney-client privileged, or work-product protected
            electronically stored information (“ESI”) or paper documents, whether
            disclosed inadvertently or otherwise, is not a waiver of the privilege or
            protection from discovery in this case or in any other federal or state
            proceeding. This Protective Order shall be interpreted to provide the
            maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
            contained herein is intended to or shall serve to limit a party’s right to
            conduct a review of documents, ESI or information (including metadata)
            for relevance, responsiveness and/or segregation of privileged and/or
            protected information before production.

      b.    Any party who discloses documents that are privileged or otherwise
            immune from discovery shall promptly upon discovery of such disclosure,
            advise the Receiving Party and request that the documents be returned. The
            Receiving Party shall return such produced documents or certify their
            destruction, including all copies, within 14 days of receiving such a written
            request. The party returning such produced documents may thereafter seek
            reproduction of any such documents pursuant to applicable law.




                                      10
Dated this 10th day of October, 2019.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                          United States Magistrate Judge




                                          11
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ROLLING MEADOW RANCH, INC., a
Florida Corporation,                                           Case No. 8:19-cv-00039

                  Plaintiff,

       v.                                                           EXHIBIT A

PRO AG MANAGEMENT, a Colorado
Partnership,

                  Defendant.


       I hereby acknowledge that I am about to receive Confidential Information supplied in

connection with the above-captioned case. I understand that such information is being provided to

me pursuant to the terms and restrictions of the Protective Order entered in this case. I have been

given a copy of the Protective Order, have read the Protective Order, and agree to be bound by its

terms. I understand that Confidential Information as defined in the Protective Order, or any notes

or other records that may be made regarding any such materials, shall not be disclosed to any

persons except as permitted by the Protective Order.




Dated this _____ day of ___________________, 2019.




Printed Name                                           Signature
